Marshall, J.
Some points are raised by appellants going to the question of whether the verdict is contrary to the evidence and the law as given by the trial court. The complaints in those respects do not seem to have sufficient merit to warrant more than this brief mention thereof.
It is suggested that the contract was to keep both houses leased to desirable tenants, not merely one of them, and so was entire; therefore that the sale of one within the contract term of two years rendered full performance thereafter impossible and released appellants altogether.
The rule that where performance of an entire contract is stipulated for in exchange for a specified consideration, performance in full is a condition precedent to a rightful claim for such consideration, is very familiar, but it does not apply to release a person from performance in part of an entire contract which is easily severable and may be and is severed into parts to the advantage of such person who has been paid for full performance, as in this case. Conceding appellants’ obligation to keep both houses leased for the full stipulated .period was entire, compensation was not made contingent upon performance. Appellants received it in advance and were not required to make restitution in any way because they were excused from performing part of the service agreed upon by sale of one of the houses. Upon the theory advanced, if a person pays another full compensation for transporting a quantity of freight from place to place and such other be relieved of part of the burden by such person employing a third to do> some of the work, such other will be relieved altogether and entitled to keep the compensation for performance besides. That seems quite absurd. We are *180unable to see any application of the rule of law counsel invokes to the facts of the case.
Complaint is made because respondent was permitted, at the close of the testimony, to amend the complaint, increasing the amount of damages claimed, upon tbe theory that the evidence would justify a verdict for the greater amount. We' are unable to discover any error in that. It is a very common and proper thing to allow such an amendment where evidence,, in any reasonable view, warrants a recovery in excess of the amount prayed for originally, which was the case here, as we shall see.
While appellants were in default respondent, for the purpose of minimizing the damages, leased one house to the best tenant he could reasonably obtain, who occupied the same during the latter part of the two-year period and for some time thereafter, paying as rent $100, which was less by $42.50 than the amount respondent would have received had the contract not been breached. It is claimed such deficit should not be charged to appellants because they did not guarantee collection of the rent..
The trial court evidently construed the agreement to keep the houses leased to desirable tenants as requiring appellants to supply tenants who would occupy the property and pay the rent, and that so long as appellants abandoned the contract and respondent minimized the damages by obtaining all he reasonably could the deficit was chargeable to the former as damages. That is considered to be correct and to render some other detail objections to the recovery unimportant.
In support of the contention that the verdict is excessive it is urged that if all matters directly or indirectly covered by what has been said must be solved in respondent’s favor, the total amount lost was but $510.46, or $15.54 less than the verdict. Counsel makes no allowance for interest, even from the time of commencement of the action. Such interest was clearly respondent’s due under tire complaint and ex*181•ceeds the suggested excess. Interest was claimed on rent lost by the breach from the time the loss accrued, and was •respondent’s due as part of his damages, and is nearly three times the suggested excess in the verdict. True, the court •did not instruct the jury on this subject. It was probably an ■oversight. The charge is correct as far as it goes, but several matters are not covered.
On the whole, it is the opinion of the court that the verdict was not rendered for quite as much as respondent was entitled to under the complaint, evidence, and findings of fact leading up to the assessment of damages.
By the Oourt. — ’The judgment is affirmed.